Spoeforb, J.
Prosper Bideau appeals from ajudgment discharging a rule which he had taken upon T. Frois & Go. and Wm. E. Letchford, & Go., to show cause why he should not be paid in preference to them, out of the proceeds of the order of seizure and sale in this case.
Boissy was the holder at maturity of the note and mortgage upon which the order of seizure and sale issued. He prosecuted the seizure in his own name. It was not until after his creditors Frois & Go. and Letchford & Go. had attached his interest in the suit that Bideau presented himself in court as the real party plaintiff.
He appeared by the same attorney, who had represented Boissy in conducting the seizure and sale. He produced an assignment by private act from the original plaintiff to himself, purporting to have been executed a few days before the attachments were levied by Boissy’s creditors. The record compels us to add that the only witness who offered to prove the date of the transfer and the *30fact of its notification to the defendant, lacou, is the attorney at law who first brought the suit for Boissy, after his rights were attached took the rule for Bideau, and now files a brief in this court, referring us to his own testimoney as a basis upon which he claims a reversal of the judgment.
The attaching creditors contend that this assignment was a mere simulation concocted to shield the property of their debtor from pursuit. The document itself is clothed in a suspicious garb. “Je soussigné transiere a Mr. Prosper' Bideau tous mes droits, titres et intéréts dans cette affaire pour la somme de six cents piastres, montant que je lui dois pour m’avoir passé le billet hypothécaire pour lequel j’ai obtenu un ordre de saisie et de vente dans cette affaire dans la dite cour.” If any reliance is to be placed upon this instrument, Bideau sold to Boissy without security and on an indefinite credit, a note amply secured by mortgage and pajmble by a specified day; and, on the other hand Boissy, bound himself to pay Bideau six hundred dollars for a note of. five hundred dollars which he never negotiated but kept till its maturity and then put in suit. These things are so contrary to the usual course of dealing among men that they are not credible without further explanation. The surrounding facts as well as the intrinsic appearance of this pretended assignment lead us to the conclusion that the District Judge did not err in refusing to recognize its verity.
It is therefore ordered and decreed that the judgment appealed from be affirmed with costs.